DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0006], line 7: “one the” appears 
Paragraph [0007], line 9: “one the” appears 
Paragraph [0007], line 12: “comprises is arranged” appears 
Paragraph [0012], lines 4-5: “is preferable also communicates” appears 
Paragraph [0013], line 4: “i.e.” appears instead of “i.e.,”; this defect also appears several times later in the specification, all such instances are to be corrected 
Paragraph [0013], line 4: “it’s” appears instead of “its” 
Paragraph [0013], line 5: “is less than 6dB” appears; dB is a measure of signal strength, not angular variation
Paragraph [0014], line 9: “of transmission” appears instead of “of the transmission” 
Paragraph [0018], line 5: “avoid” appears instead of “avoids” 
Paragraph [0024], line 2: “e.g.” appears instead of “e.g.,” ; this defect also appears several times later in the specification, all such instances are to be corrected 
Paragraph [0026], line 4: “then” appears instead of “than” 
Paragraph [0026], line 9: “may by” appears instead of “may be” 
Paragraph [0040], line 2: “relating to the relating to the” appears 
Paragraph [0043], line 3: “unit. the” appears instead of “unit. The” 
Paragraph [0043], lines 3-4: the sentence fragment “the mobile receiver clock run free and perform the clock associations on the server (as for the infrastructure)” cannot be understood 
Paragraph [0043], line 4: “infrastructure)” appears instead of “infrastructure).” 
Paragraph [0053], line 11: “lay out” appears instead of “layout” 
Paragraph [0059], line 4: “received” appears instead of “receiver” 
Paragraph [0060], line 7: “be case” appears instead of “be the case” 
Paragraph [0077], line 1: “each … transmitters” appears instead of “each … transmitter”
Paragraph [0081], lines 3-4: “a … transmitters” appears instead of “a … transmitter” 
Paragraph [0117], line 2: “These is” appears instead of “This is” 
Paragraph [0120], line 1: “than” appears instead of “then” 
Paragraph [0121], lines 5 and 7: “LT” appears without any explanation of its meaning 
Paragraph [0128], line 2: “are set” appears instead of “set”. 
Appropriate correction is required.

Claim Objections
Claims 30 and 44 are objected to because of the following informalities: 
Claim 30, line 8: “one the” appears 
Claim 44, line 7: “one the” appears. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-45 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without determining “location information relating to the surface”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Although independent claims 30 and 44 recite using location information relating to the surface”, no claim recites any determination of such location information or even fetching such information from storage in memory (or receipt from a server).  It is not clear that the specification discloses any such determining, fetching, or receipt either. 

Claim 48 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 48 recites the receiver apparatus of claim 46, wherein the processing system is configured to calculate, for each sample point, a first value representing the gradient before the sample point and a second value representing a gradient after the sample point, and to use the first and second values to determine the position of the peak at a temporal resolution that is finer than the sampling rate.  The peak in claim 46 is a peak in the correlation of the sampled received signal and the chipping sequence.  The sample point is a point in the received signal, and thus so the peak in claim 48 is a peak in the received signal.  Even if derivatives or gradients in the received signal were calculated, the disclosure discussed only determining a peak in the correlation of the received signal with the chipping sequence.  Claim 48 thus fails to satisfy the enablement requirement. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46, 47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Booij et al. (EP 2389598). 
As to claim 46, Booij teaches a receiver apparatus (paragraphs [0012], [0080]-[0086]) comprising: 
a signal receiver configured to receive a signal comprising a chipping sequence, encoded on a carrier signal at a chip rate (paragraphs [0012], [0080]-[0086]); 
a sampler configured to sample the received signal at a sampling rate which is higher than the chip rate (paragraphs [0012], [0080]-[0086]); 
a correlator configured to cross-correlate the sampled signal with the chipping sequence, at the sampling rate, to generate data representing correlation magnitude over time (paragraphs [0012], [0080]-[0086]); and 
a processing system configured to use the derivative of the correlation magnitude data over time to determine a position of a peak from the correlation magnitude data, at a temporal resolution that is finer than the sampling rate, and thereby to determine a time of arrival of the signal at the receiver apparatus (paragraphs [0012], [0080]-[0087]). 
As to claim 47, Booij further teaches that the signal is an acoustic signal (paragraph [0011]). 
As to claim 49, Booij further teaches to use the position of the peak to estimate the position of the receiver apparatus in an environment (paragraphs [0012], [0080]-[0087]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645